Citation Nr: 0844122	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 through May 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
sarcoidosis of both lungs.  For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

Under 38 C.F.R. § 3.159(c), VA has a duty to assist the 
veteran in the development of his claim.  A review of the 
record reveals that the veteran's claim warrants further 
development.  He claims that during service he was involved 
in fire drill mishap that sent him to sick bay for three days 
in 1963 while onboard the U.S.S. Forrestal.  See hearing 
transcript at pages 5-7.  The service medical records were 
reviewed and there are records from 1962, and there are 
records regarding the veteran's 1964 discharge from service, 
but the entire year of 1963 is void.  Because the veteran 
claims that the incident of service that he feels caused his 
current disability was in 1963, it is imperative to find the 
veteran's 1963 service medical records.  Such records are in 
the control of a Federal department or agency and, therefore, 
fall under the 38 C.F.R. § 3.159(c)(2) duty to assist.

Also in control of a Federal department or agency are the 
treatment records from VA healthcare facilities.  The veteran 
testified that his current treatment for sarcoidosis is at VA 
facilities in both Bay Pines and Port Charlotte.  See hearing 
transcript at page 13.  Because there are no VA treatment 
records in the claims folder, this matter must be remanded so 
that all relevant treatment records can be obtained and 
associated with the claims folder.  38 C.F.R. § 3.159(c)(2) 
(2008).

The veteran also testified at his hearing that he received 
treatment immediately following service with regard to 
shortness of breath.  In particular, he identified a Dr. B. 
that treated him in approximately 1977 and sent him for 
treatment at the Divine Redeemer Hospital and the St. John's 
Hospital.  See hearing transcript at page 9.  Dr. B.'s 
records dating back to 1977 are not a part of the claims 
folder and do not appear to have been requested at any time.  
Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
veteran in obtaining relevant private evidence such as this.

Finally, the veteran served on the USS Forrestal CVA 59 from 
November 1962 to May 1964.  The Board takes judicial notice 
that the USS Forrestal CVA 59 was an aircraft carrier 
decommissioned in September 1993.  Also of note is a letter 
issued by the Under Secretary for Health which provides 
information about sarcoidosis.  Part 3 of this letter refers 
to studies of sarcoidosis among military populations.  It 
reports that the Navy has studied sarcoidosis since the 
1940's and notes that both the Navy and the Centers for 
Disease Control and Prevention (CDC) have identified a 
higher-than-expected number of sarcoidosis cases in military 
personnel who served aboard aircraft carriers.  In light of 
this information and the fact that the veteran served on a 
carrier for over a year, a VA examination is required to 
assess whether it is as likely as not that the veteran's 
sarcoidosis is related to his carrier service.   



Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
obtaining all missing service medical 
records, particularly those from the 
U.S.S. Forrestal from 1963, and obtaining 
all relevant VA treatment records, 
including but not limited to those from 
the VA treatment facilities at Bay Pines 
and Port Charlotte.  Document in the 
claims folder all failed attempts to 
obtain records.

2. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) is met by 
obtaining authorizations regarding all 
relevant, non-duplicative private 
treatment, including but not limited to 
treatment from Dr. B, and at the Divine 
Redeemer Hospital and St. Johns Hospital 
in the 1970's.  (See the report of 
hospitalization dated July 1988 .)  Once 
all fully executed authorizations are 
received, attempt to obtain these 
treatment records, and associate all 
records received with the claims folder.  
Document in the claims folder all failed 
attempts to obtain records.

3.  Thereafter, RO should arrange for a 
qualified physician, to provide an opinion 
as to whether it is as least as likely as 
not (50 percent probability or greater) 
that the veteran's currently diagnosed 
sarcoidosis had its onset in or is 
otherwise related to military service.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide detailed rationale, with 
specific references to the record for any 
opinions provided.  Consideration must be 
given and reference made to the January 9, 
2007, letter from the Under Secretary for 
Health which references sarcoidosis and 
research as of that date, and its 
applicability to the facts in this 
veteran's case.  This letter is included 
in the claims folder or may be found at 
http://www1.va.gov/environagents/docs/IL-
10-2007-001_Sarcoid.pdf.  

4. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


